Citation Nr: 0521586
Decision Date: 08/10/05	Archive Date: 11/10/05


DOCKET NO. 04-16 644                        DATE AUG 10 2005


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois

THE ISSUES

1. Entitlement to service connection for diabetes mellitus, claimed as due to exposure to herbicides.

2. Entitlement to service connection for a back disability.

Jeffrey Pisaro, Counsel

ATTORNEY FOR THE BOARD


INTRODUCTION

The veteran had active service from August 1959 to September 1963.

This appeal arises from a January 2004 rating decision of the Chicago, Illinois Regional Office (RO).

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the veteran's appeal has been obtained by the RO.

2. The veteran did not serve in Vietnam.

3. The National Personnel Records Center verified that the veteran was not exposed to herbicides to include Agent Orange during his service in Thailand.

4. The veteran's diabetes mellitus was first manifest many years after service and is unrelated to disease or injury in service.

5. The veteran does not currently suffer from a chronic back disability.

CONCLUSIONS OF LAW

1. The veteran's diabetes mellitus claimed as due to exposure to herbicides was not incurred in or aggravated during service. 38 U.S.C.A. §§ 1131, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2. A back disability was not incurred in or aggravated during active military service. 38 U.S.C.A.§ 1131 (West 2002); 38 C.F.R. § 3.303 (2004).

- 2 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for diabetes mellitus due to exposure to herbicides

The veteran contends that he currently suffers from diabetes mellitus that is the result of exposure to herbicide agents during his military service. He maintains that while he was stationed in Udorn, Thailand, he came into contact with Agent Orange at an airfieId where Agent Orange was being loaded and tested. In August.2003, the veteran further indicated that while stationed at Udorn; the airfield was being expanded,_and Agent Orange was used for this purpose.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if preexisting such service, was aggravated by service. 38 U.S.C.A. §1131 (West 2002); 38 C..F.R. §3.303(a) (20Q4). Service connection may be granted for any disease diagnosed after discharge  when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2004).

To establish a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F .R. § 3 .303(b). If chronicity in service is .not established, a showing of continuity of symptoms after discharge is required to support the claim. ld. Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

As to the specific contention that the veteran was exposed to herbicides, which resulted in the development of diabetes mellitus, the Board observes that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to a herbicide agent, unless there is affim1ative evidence to establish that the veteran was not exposed to any such agent during that service. The last date on which such a veteran shall be presumed to have been exposed to a herbicide agent

- 3 


...

shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era. "Service in the Republic of Vietnam"' includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable . presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e). For purposes of this section, the term acute
and subacute peripheral neuropathy that appears within weeks or months of exposure to a herbicide agent and resolves within two years of date on onset. 38 C.F.R. § 3.309(e), Note 2.

The veteran's service personnel records show that he was stationed at Udorn, Thailand from 12 June 1962 to 7 July 1962. Therefore, he is not entitled to a presumption of exposure to herbicide agents under 38 C.F.R. § 3.307(a)(6)(iii). The National Personnel Records Center (NPRC) verified in January 2004 that the veteran had not been exposed to herbicides in service. The Board notes the veteran's contention that he was exposed to Agent Orange in Thailand as Agent Orange was being routed through his air base on the way to Vietnam and that Agent Orange was used to widen a runway. These allegations are contrary to the NPRC's verification. As a result, the evidence of record does not substantiate the veteran's contention that he was exposed t6 herbicides when he was stationed in Thailand.

Notwithstanding the foregoing presumption provisions, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Public Law No. 98-542, § 5,98 Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991,

- 4 

Public Law No. 102-4, § 2, 105 Stat 11 (1991), the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service 'connection with proof of direct causation. Combee v. Brown, 34 F.3dl039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet App. 40,44 (1996), affd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct.1171 (1998) See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, presumption is not the sole method for showing causation. In this vein, the Board will address whether service connection may be awarded for diabetes  mellitus on a direct incurrence basis.

The service and the initial post service medical records are silent regarding the presence of diabetes mellitus. It was not until the early 2000s, decades after separation from service, before the record shows that the veteran was diagnosed with diabetes mellitus. Further, there is no competent medical evidence to establish a nexus between disease or injury during service and the eventual manifestation of diabetes mellitus many years later.

With all due respect to the veteran's contentions, he is not shown to be a medical expert and, for that reason, he is not competent to express an authoritative opinion regarding an issue of medical causation or the diagnosis of a condition. See Routen v. Brown, 10 Vet App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").

In sum, as the veteran does not have a disability for which presumptive service connection may be accorded as the evidence does not show exposure to herbicides to include Agent Orange during service, and due to the lack of competent nexus evidence, the preponderance of the evidence is against the claim of service connection for diabetes mellitus to include as being due to exposure to herbicide agents in service while serving in Thailand.

- 5 


Service connection back disability

With regard to the back claim, the veteran contends that he currently suffers from a back disability that is the result of a fall suffered in service in 1961.  At the time of the filing of this claim in June 2003, the veteran stated that he had never seen a physician for a back disability.  He had always self-medicated.

An April 2003 VA treatment note indicates that the veteran reported that back pain had persisted since an inservice injury.  Back pain was of the lumbosacral area.  In June 2003, a VA note indicates that the veteran complained of lumbago since 1961. S Sharp pain reportedly radiated down the left leg with numbness of the toes.  Joint examination was normal.  There was no crepitus.  Lumbago was assessed.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if preexisting such service, was aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a)(2004).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) (2004). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2004).

With regard to the claim of service connection for a back disability, the veteran has maintained that he suffered a back injury during service. The service medical records to include the September 1963 separation physical examination do not reflect complaints, findings, or diagnoses of a back injury or disability. Moreover, the post service medical evidence is equally silent regarding any evidence of a chronic back disability. VA treatment notes in 2003 include an assessment of lumbago.

- 6 


Lumbago is defined as pain of the mid and lower back; a descriptive term not specifying a cause. Stedman's Medical Dictionary, 998(26th ed. 1995). In the case of Sanchez-Benitez v. West, 13 Vet. App. 282 (l999), the Court determined that pain alone, without a diagnosed or identifiable underlying condition, does not in and of itself constitute a disability for which service connection maybe granted. Thus, the recent VA treatment records show the presence of lumbago or back pain, but they do not demonstrate the presence of a chronic back disability for VA compensation purposes.  In short, there is simply no evidence of a chronic back disability either in service or currently.

The existence of a  current disability is the cornerstone of a claim for VA disability
compensation.,38 U.S.C.A. § 1110, 1131; see Degmetich v.. Brown, 104'F.3d 1328,
1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disabi1ity for VA compensation purposes cannot be considered as arbitrary).  Evidence must show that the veteran currently has the disability for which benefits are being claimed.  In the absence of competent evidence to establish the current presence of a claimed disability, the claim must denied. See Rabideau v. Derwinski, 2 Vet. App. 141 (1992); and Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The only evidence that would support the veteran's claim that he currently suffers from a chronic back disability that is related to service is found in his statements; however, lay evidence is inadequate to establish a medical diagnosis or medical nexus opinion. Espiritu v. Derwinski, 2 Vet. App. 492 (1992). Accordingly, the preponderance of the evidence is against the veteran's claim of service connection for a back disability.

The Veterans Claims Assistance Act of 2000

In adjudicating the veteran's claim, the Board has considered the applicability of the regulations implementing the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5100,5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), which was signed into law on

- 7 


November 9, 2000. 38 C.F.R. § 3.159 (2004). These implementing regulations are applicable to all claims filed on or after the date of enactment of the VCAA November 9, 2000 - or filed before the date of enactment and not yet final as of that date. VAOPGCPREC 7-2003. The regulations include an enhanced duty on the part of VA to notify a claimant of the information and evidence necessary to substantiate a claim for VA benefits and which information or evidence, if any, the claimant is expected to obtain and submit, and which evidence will be retrieved by VA. Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The implementing regulations, among other things, modified VA's duties to notify and to assist claimants. First, the changes imposed obligations on the agency when adjudicating veterans' claims. With respect to the duty to notify, VA must inform the claimant of information "that is necessary to substantiate the claim" for benefits. 38 C.F.R. § 3.159. Second, the regulations set out in detail the agency's "duty to assist" a claimant in the development of claims for VA benefits. The new regulations provide in part that the Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim £or VA benefits.

VA has a duty to notify a claimant if his or her application for benefits is incomplete. The required notice must inform the applicant of any information necessary to complete the application. 38 C.F.R. § 3.159(b)(2) (2004). The purpose of the first notice is to advise the claimant of any information, or any medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. In this case, the veteran's application is complete. There is no outstanding information required, such as proof of service, type of benefit sought, or status of the veteran, to complete the application.

Once VA is in receipt of a complete or substantially complete application, VA must provide certain additional notices. As noted above, there is an enhanced duty on the part of VA to notify a claimant of the information and evidence necessary to substantiate a claim for VA benefits and which evidence, if any, the veteran is expected to obtain and submit, and which evidence will be retrieved by VA. Quartuccio, supra. In those cases where notice is provided to the claimant, notice

- 8 


is to be provided to advise that if such information or evidence is not received within one year from the date of such notification, no benefit may be paid or furnished by reason 'of the claimant's application. 38 U.S.C.A.§ 5103(b) (West 2002). In addition, 38 C.F.R. § 3.159(b) details the procedures by which VA will carry out its duty to provide notice.

In certain situations, if in response to a notice of its decisionon on a claim for which VA has already given the section 5103 (a) notice, VA receives a notice of disagreement that raises a new issue, 38 U.S.C. § 7105(d) requires VA to take  proper action and issue a statement of the case (SOC) if the disagreement is not resolved.  Section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue. See VAOPGCPREC 8-2003. .

The Board has conducted a complete and thorough review of the appellant's claims
folder. The Board finds that the RO has fulfilled the notice requirements of the VCAA.  The RO sent the appellant a letter in July 2003 as well as a statement of the
case in February 2004, which notified the appellant of the type of evidence necessary to substantiate his claims. The documents also informed him that VA would assist in obtaining identified records, but that it was the appellant's duty to give enough information to obtain the additional records and to make sure the records were received by VA. See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that both the statute, 38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly require the Secretary to notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by the Secretary). The above documents also informed the appellant about the information and evidence he is expected to provide.

VA also has a duty to assist the appellant in obtaining evidence necessary to substantiate his claim. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R.
§ 3 .159(c). The Board notes that the VCAA's duty-to-assist provision under 38 C.F.R. § 3.159 has been fulfilled. This section of the new regulation sets forth several duties for VA in those cases where there is outstanding evidence to be obtained and reviewed in association with a claim for benefits. VA must make

- 9 


reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 C.F .R. § 3 .159( c), (d) (2004).

To the extent possible, VA has obtained all pertinent records from sources identified by the veteran in relation to his claims.  In this regard, all available VA and private treatment records have been obtained.  All service medical and
personnel records have been obtained as well. In addition, the veteran  failed  to respond to a June 2005 letter from the Board with regard to whether he wished to have a :personal hearing; Pursuant to the letter, as no response has been received within 30 diays, the Board assumes that the veteran does not want a hearing.

The duty to assist also includes providing a medical, examination or obtaining a
Medical opinion when such is necessary to make a decision on the claim. 38 C.F.R. 
3.159(c)(4) (2004). In this case, the veteran has not been afforded a VA
 examination, as an examination is not necessary as the current record contains
sufficient competent medical evidence to decide his claims. See 38 C.F .R. § 3.159
(2004). As an examination is unnecessary, the Board finds that the RO has satisfied
the duty-to-assist obligations with respect to medical examinations.

The Board finds that every effort has been made to seek out evidence helpful to the veteran. Therefore, the Board finds that VA has complied with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

In a decision promulgated on September 22, 2003, Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States Court of Appeals for the Federal Circuit invalidated the 30-day response period
contained in 38 C.F.R. § 3.159(b)(I) as inconsistent with 38 U.S.C.§ 5103(b)(1). The Court made a conclusion similar to the one reached in Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 38 C.P.R. § 19.9). The Court found that the 30-day period provided in § 3.159(b)(1) to respond to a VCCA duty to notify is misleading and detrimental to claimants whose claims are prematurely denied short of the statutory

- 10



one-year period provided' for response. However, under the Veterans Benefits Act of 2003, it is now permissible for VA to adjudicate a claim before the expiration of the statutory one-year period within which a claimant has to respond after receiving a VCAA notice. This provision is retroactive to the date of the VCAA, November 9, 2000. See Veterans Benefits Act of 2003, Pub.L. 108-183, § 701,117 Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C. § 5103(b)).

The United States Court of Appeals for Veteran Claims' (Court's) decision in
Pelegrini y. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. In this case, the Pelegrini standard was upheld as the veteran received VCAA notice in July 2003 prior to the initial unfavorable AOJ decision in January 2004.

Entitlement to service connection for diabetes mellitus claimed as due to exposure to herbicides is denied.

Entitlement to service connection for a back disability is denied.

F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

- 11 



